8 N.Y.3d 995 (2007)
ZELINET C. MOYA et al., Appellants,
v.
PENSKE TRUCK LEASING COMPANY et al., Respondents.
Court of Appeals of the State of New York.
Submitted April 30, 2007.
Decided June 5, 2007.
Motion for leave to appeal dismissed upon the ground that the Court of Appeals does not have jurisdiction to entertain this motion for leave to appeal from the order of the Appellate Division entered in this action which is treated as if commenced in the Civil Court of the City of New York (NY Const, art VI, § 3 [b] [7]; CPLR 5602 [a]; see also CPLR 326 [b]).